Citation Nr: 0709203	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left knee osteoarthritis.

2.  Entitlement to a disability rating in excess of 30 
percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
slight limitation of flexion, with x-ray evidence of 
arthritis.

2.  The veteran's right knee disability is manifested by 
slight limitation of flexion, with x-ray evidence of 
arthritis.  At 30 degrees of flexion the veteran demonstrates 
+1 Lachman and a jog of lateral laxity to varus stress


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5010, 5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

3.  The criteria for a separate 10 percent rating, but no 
greater, for right knee instability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2003 and June 2006 letters for the 
claims of entitlement to increased disability ratings.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2003 and June 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2003 prior to the 
adjudication of the claims in July 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Lahey 
Clinic, and VA examination reports dated in June 2002 and 
September 2004, and an October 2004 addendum.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the June 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X- 
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The veteran alleges entitlement to increased disability 
ratings for his service-connected left and right knee 
disabilities.  The veteran's left knee osteoarthritis is 
currently rated as 20 percent disabling and his right knee 
osteoarthritis is rated as 30 percent disabling. 

As to his left knee disability, the Board finds that it has 
been incorrectly rated as 20 percent disabling based upon x-
ray evidence of arthritis involving two major joints.  
Although the Board acknowledges that the veteran is 
experiencing arthritis in both knees, which are two major 
joints, arthritis in two or more joints would entitle the 
veteran to a single 20 percent disability rating for all of 
his arthritic process.  Notwithstanding, the Board will not 
reduce the currently assigned 20 percent rating and will 
address whether the veteran is entitled to an increased 
and/or separate disability rating under the other rating 
criteria for the left knee.

A review of the medical evidence of record demonstrates that 
the veteran is not entitled to a separate or increased 
disability rating under any other applicable diagnostic code.  
A separate disability rating is not warranted pursuant to the 
criteria of Diagnostic Code 5257 because there is no evidence 
of any recurrent subluxation or lateral instability.  Upon VA 
examination in June 2002, Anterior and posterior Drawer tests 
were negative.  Additionally, subluxation or lateral 
instability was not confirmed upon VA examination in 
September 2004; rather, the knee was stable to all tests 
throughout the range of motion. 
  
Higher rating under Diagnostic Codes 5260 and 5261 are also 
not warranted because the veteran has not shown limitation of 
flexion and/or extension that would warrant a compensable 
evaluation.  In September 2004, range of motion of the left 
knee was from 0 to 130 degrees.  In maximum extension there 
was slight valgus of 2 or 3 degrees.  The examiner noted that 
the range of motion of his knee remained unchanged through 
several repetitions and repetitive motion did not result in 
any additional pain, fatigue, weakness or lack of endurance.  
Accordingly, the veteran has not demonstrated limitation of 
motion such that his left knee disability would warrant an 
increased disability rating.   

Accordingly, the veteran's service-connected left knee 
osteoarthritis does not warrant a disability rating in excess 
of 20 percent.

With respect to the veteran's right knee osteoarthritis, 
review of the medical evidence of record does not reveal 
entitlement to a disability rating in excess of 30 percent.  
The veteran's right knee disability has been rated as 30 
percent disabling under Diagnostic Code 5260 for limitation 
of flexion with x-ray evidence of arthritis.  It is noted 
that September 2004 VA examination results did not 
demonstrate limitation of flexion to 15 degrees, such that 
the veteran would be entitled to a 30 percent disability 
rating.  Flexion was limited to 115 degrees, which would not 
entitle the veteran to a compensable disability; however, 
physical examination demonstrated that at 30 degrees of 
flexion there was +1 Lachman and a jog of lateral laxity to 
varus stress.  In light of these examination findings the 
veteran's right knee disability was assigned a 30 percent 
disability rating.  The maximum schedular rating under 38 
C.F.R. § Diagnostic Code 5260 is 30 percent.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the 
Board will consider whether the veteran is entitled to an 
increased and/or separate disability rating under the other 
rating criteria for the knee.

A separate disability rating is also not warranted pursuant 
to Diagnostic Code 5261 for limitation of extension.  Upon 
physical examination in September 2004 the veteran 
demonstrated better than average range of extension.  The 
veteran was able to extend his knee to -5 degrees.  The 
examiner also noted that repetitive motion did not result in 
any additional limitation of motion, pain, fatigue, weakness 
or lack of endurance.

The Board notes that at 30 degrees of flexion the veteran 
demonstrated +1 Lachman and a jog of lateral laxity to varus 
stress.  This is consistent with the criteria for a 
10 percent rating under Diagnostic Code 5257-i.e., slight 
disability.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.  
There is no indication that his knee disabilities, in and of 
themselves, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with the disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for his left knee 
osteoarthritis and against a disability rating in excess of 
30 percent for his right knee osteoarthritis.  A separate 10 
percent rating is warranted for slight instability of the 
right knee.  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left knee osteoarthritis is denied.

Entitlement to a disability rating in excess of 30 percent 
for a right knee osteoarthritis is denied.

Entitlement to a separate 10 percent rating for slight 
instability of the right knee is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


